FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                   UNITED STATES COURT OF APPEALS                     June 21, 2016
                                TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                      Clerk of Court


 BILLY PIERCE,

              Plaintiff - Appellant,

 v.                                                     No. 15-1473
                                               (D.C. No. 1:15-CV-00913-RBJ)
 GREEN TREE SERVICING LLC,                                D. Colo.

              Defendant - Appellee.


                           ORDER AND JUDGMENT *


Before HARTZ, MURPHY, and PHILLIPS, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The court

therefore orders the case submitted without oral argument.

      In February 1999, Odetta Pierce, for herself and as guardian and

conservator of the Estate of Fred Pierce (“Borrowers”), executed a promissory



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
note (the “Note”) and deed of trust to obtain a residential mortgage loan (the

“Loan”) for real property located in Colorado. The rights originally granted to

First Colorado Mortgage Corporation under the Note were assigned to Defendant

Green Tree Servicing LLC (“Green Tree”) in 2013. Borrowers defaulted on the

Loan and Green Tree initiated foreclosure proceedings in 2014. The Elbert

County District Court authorized the sale of the property in 2015.

      Appellant Billy Pierce and one of the Borrowers filed a complaint against

Defendant in Colorado state court. The action was removed to federal court by

Defendant on the basis of diversity jurisdiction. On June 26, 2015, Pierce filed

an amended complaint in which he was named the sole plaintiff. The amended

complaint sought “injunctive relief, damages, and other relief” from Green Tree

based on Pierce’s allegations that (1) Green Tree lacked authority to foreclose on

the Loan and (2) the Loan was discharged because Pierce tendered payment of the

outstanding balance.

      The district court concluded Pierce lacked standing to bring his claims

against Green Tree because he was not a party to the Loan or the loan documents

and, thus, he could not show he suffered an “injury in fact.” Spokeo, Inc. v.

Robins, 136 S. Ct. 1540, 1547-48 (2016) (identifying “injury in fact” as one of

the three elements of standing that a plaintiff must establish by showing “he or

she suffered an invasion of a legally protected interest that is concrete and

particularized and actual and imminent, not conjectural or hypothetical”

                                         -2-
(quotation omitted)). Accordingly, Green Tree’s motion to dismiss the complaint

was granted by the district court.

      In his complaint and again in his opening brief, Pierce concedes he was not

a party to the Loan. He also does not dispute the district court’s conclusion that

the two causes of action asserted in his complaint “are predicated on Green

Tree’s alleged misconduct regarding the Loan.” In this appeal, Pierce raises the

same arguments previously addressed and rejected by the district court. Upon

review of the appellate briefs filed in this matter and de novo review of the entire

record on appeal, this court agrees with the district court’s conclusion that Pierce

lacks standing.

      Exercising jurisdiction pursuant to 28 U.S.C. § 1291, we affirm the

dismissal of Pierce’s amended complaint for substantially the reasons stated by

the district court in its order dated November 3, 2015.

                                           ENTERED FOR THE COURT


                                           Michael R. Murphy
                                           Circuit Judge




                                         -3-